DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment received on 03/16/2021.

Claim Status
Claims 7, 15, 17 and 18 have been amended.  Claims 1-20 are presented for examination and allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts disclose or suggest the combination of limitations specified in the independent claims 1, 7 and 15.
The prior arts of record fails to teach or suggest:
gathering tags from a calendar event, the tags having been previously applied by a process that applies tags to files having different file types including at least emails, calendar events, and documents, wherein a first tag shared by two files represents a common email thread that both files are part of; 
initiating a first search, including supplying at least the first tag as a first search criteria to an email application for matching against tags previously applied to emails;

initiating a second search, including supplying at least a second tag of the calendar event as a second search criteria to a content storage application for matching against other tags previously applied to documents; 
displaying a plurality of cards on the graphical user interface, wherein the cards are individual panes in a stack and are individually closeable, wherein at least two of the plurality of cards represent search results for different file types, including:
a first card including an ordered listing of emails identified in the first email search based on matches with the first tag; and
a second card including an ordered listing of documents identified in the first document search based on matches with the second tag;
 initiating a third search based on a selection of a content item in the first or second card, the third search using a third tag as a search criteria, the third tag being based on the content item selected; and 
dynamically displaying a third card that includes search results from the third search.
In the in the specific manner and combinations recited in claim 1;

gathering tags from the calendar event, the tags having been previously applied by a process that applies tags to files having different file types including at least emails, calendar events, and documents, wherein a first tag shared by two files represents a common email thread that both files are part of;
performing a first email search, including supplying at least the first tag as a first search criteria to an email application for matching against tags of emails;
performing a first document search, including supplying at least a second tag of the calendar event as a second search criteria to a content storage application for matching against tags of documents;
prioritizing first returned content items from the first email and first document searches based on relative numbers of tag matches for the first returned content items; 
displaying prioritized results, the prioritized results including at least a subset of the prioritized first returned content items, wherein a first pane lists results from the email search and a second pane represents results of the document search, wherein the first and second panes are individual panes in a stack and are individually closeable, 
dynamically performing, based on a selection of a first returned content item, an additional tag-based search that returns second returned content items;
displaying a portion of the second returned content items in an ordered listing in a third pane, the third pane being included in the stack and individually closeable, the portion of the second returned content items being displayed having the highest priority;
receiving a selection to remove one of the content items in the third pane; and
adding a next highest prioritized content item to the third pane.
In the in the specific manner and combinations recited in claim 7;

gathering tags from the calendar event, the tags having been previously applied by a process that applies tags to files having different file types including at least emails, calendar events, and documents, wherein a first tag shared by two files represents a common email thread that both files are part of;
initiating a first email search, including supplying at least the first tag as a first search criteria to an email application for matching against tags of emails; 
initiating a first document search, including supplying at least a second tag as a second search criteria to a content storage application for matching against tags of documents;
displaying a plurality of cards, wherein the plurality of cards are individual panes in a stack and are individually closeable, wherein at least two of the plurality of cards represent searches for different file types, including:
a first card including an ordered listing of emails identified in the first email search based on matches with the first tag; and 
a second card including an ordered listing of documents identified in the first document search based on matches with the second tag; 
receiving a selection to remove a content item from one of the first or second card;
initiating a third search based on the removed content item;
comparing the results of the third search with the results of the first and second searches;
lowering the priority of content items common to search results; and
reordering the displayed search results based on the prioritization.
In the in the specific manner and combinations recited in claim 15.

Dependent claims 2-6, 8-14 and 16-20 incorporate the novel and non-obvious features disclosed above, and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153